.          ’




                                        The Attorney General of Texas
                                                                 January    14.   1982

MARK WHITE
Attorney General


Supreme Gaun Building
                                      Mr. Curtis Tunnel1                                          Opinion   No.    w-423
P. 0. Box 12548                       Acting Director
Austin. TX. 76711                     Texas Historical  Commission                                Re:     Appropriation     to       Texas
5121475-2501                          P. 0. Box 12276                                             Historical       Commission          for
Telex 9101674.1367
                                      Austin,  Texas   78711                                      musem grants
Telecopier   51214750266

                                      Dear !lr.   Tunnell:
1607 Main SI.. Suite 1400
Oallas. TX. 75201                            Your predecessor    in office  has asked several   questions concerning
214iT424944
                                      an appropriation     to the Texas Historical    Commission for museum grants.
                                      Section   16A of article    6145, V.T.C.S..   provides  as follows:
4624 Alberta      Ave..   Suile 164
El Paso. TX. 79905                                       Sec. 16A.      The Commission may make grants of
9151533-3464                                       funds given or appropriated         to it for that purpose
                                                   to museums honoring      fire   fighters   and their work.
       I Dallas   Ave.. Suite 202
                                                   This   authorization      shall    extend   to August   31,
    .ston.TX.       77002                          1983.
713,65OG66
                                           Your questions   concern the following.i:en                      of    appropriation       found
                                      in the current  General Appropriations    Act:
806 Broadway. Suite 312
Lubbock. TX. 79401
aw747.3236                                                           TEXAS HISTORICAL COt+liSSION

                                                                                          For the ‘Fears Ending
4309 N. Tenth. Suite B
McAlie”. TX. 76501
5 121662-4547
                                                                                  August 31,                 August 31.
                                                                                     1982                       1983

2W Main Plaza. Suilc 400
 San Anlonio.       TX. 76205
                                                   3.    Field     and Museum Consultation:
 512l223-4191

                                                         E.      Museum Grants           50,000                     U.B.
 An Eaual OpportunityI
 Affirmative Action EmplOyer          Acts   1981. 67th Leg.,    ch.        075 at       3424.     The following       riders     refer   to
                                      this   item of appropriation:

                                                          The Texas Historical    Commission                  shall  make
                                                   grants    from Item 3.c.  as provided   by                Section  16A
                                                   of Article    6145 in amounts totalling                   $50,000  for
                                                   the 1982-1983 biennium.




                                                                       P.    1440
?lr.   Curtis    Tunnel1    - Page 2        (MW-423)




                      It     is   legislative    intent  that    funds
                appropriated    above for item 3.~. Museum Grants are
                for the 1982-1983 biennium only and the Historical
          -     Commission will not request    funds for this purpose
                in the future.

         You first      ask whether this item of appropriation                  violates     article
i-“-
..bi,     section     6 and article        III,     sections      51 and 52 of            the Texas
Constitution.           These provisions        prohibit     the grant of public            money to
individuals        or associations.        They do not, however,            prevent      the use of
public      funds to accomplish         a public         purpose,     eve” though a private
person       may be incidentally           benefitted.          See,    e.g.,      Barrington        v.
Cckinos.        338 S.W.2d 133 (Tex.         1960);     Attorney     General Opinions          ?lW-89
f’:5i9);     H-1260 (1978).         When the state          seeks to accomplish            a public
purpose        by granting      funds    to a private           entity,       it must maintain
adequate        control    over the use of the funds to see that the public
purpose       is achieved.       Attorney     General Opinions          MW-89 (1979);         H-1309
(19X);       H-912 (1976).

        We believe       the Texas Historical              Commission may constitutionally
make grants pursuant to section                   16A of article       6145. V.T.C.S.         A prior
rpinion     of this       office     held     that appropriated           funds may be used to
fund     cultural      programs         for     Texas     neighborhoods         and communities.
Attcrney      General      Opinion      M-531 (1969).           The opinion        found a public
pr;rpose in creating            awareness       of the fine       arts among members of the
;:blic.       h’e believe        that the support           :f museums also          constitutes      a
;‘::lic    purpose     in that        it helps        to educate        the public       about such
_“
=..irects
    __        as history,         economics,        and ,ar.rhropology.         We note that the
legislature       has authorized           governmental       entities      to own and maintain
xseums.        -See V.T.C.S.         arts.     2372d;     61381e; 6145.1;        Attorney     General
CTiz?ion H-1170         (1978).        Cf.     Attorney      General      Opinion     ~~-60    (1979)
 (county     may contribute           public       funds    to zoo operated           by nonprofit
corporation).         Any grants made pursuant               to section      16A of article       6145
=Ust of course           be subject          to    conditions      to    ensure     that    a  public
:crpose      will   be served.            A grant      made without         such controls        would
.:iolate     the constitution.               The commission          may provide         control    by
contract      entered     into with the grantee.               See V.T.C.S.       art.    6145, 521;
A:torney     General Opinion hW-60 (1979).

        You next ask whether the $50,000               appropriation      may be allocated
,only to the Fire Museum of Texaslocated                  in Grand Prairie,       or whether
it may also be allocated           to other museuns in Texas which have exhibits
honoring     fire    fighters    and their     work.     Section     16A of article     6145,
7.1.C.S.)      gives    the commission      discretic”      to grant funds “to museums
honoring      fire     fighters     and their      work.”      The class      of   potential
grantees     is not limited         to a single       museum.      The appropriation       act
sfates     that the $50,000         appropriation       shall   be used as provided          in
section     16A of article      6145.    We find “c indication          in the language of
the appropriations          act that the grant ray be made only to a specific
lentified       museum. Where the language             cf a statute      is clear,    it will




                                           p.   1441
,   .


        Nr.   Curtis   Tunnel1     - Page     3     (MU-423)




        be given effect          according    to its terms.          Caddy vi First       National      Bank
        of Beaumont. 283 S.W. 472 (Tex. 1926).                     Where there is no ambiguity             in
        the statute.        there    is no occasion         to examine lenislative          ProceedinRs.
        Gibbs \L, United States            Guarantee       Company!. 218 S.W.2d 522 (iex.               Civ.
        APP. - Austin          1949. writ     ref’d).        Your request       letter   states     that a
        legislator        proposed      to the House Appropriations                Committee     that    the
        entire     $50.000      be al,located      to the Fire Museum of Texas                located      in
        Grand Prairie.             Letters    submitted        to us in connection             with     this
        request      also     demonstrate      that      the needs       of   the Fire      Museum were
        presented        to members        of   the     legislature.         However,      there     is    no
        indication       in the language        of the appropriations            act that the S50,OOG
        appropriation        is to be limited         to a single      recipient.       Thus, we cannot
        conclude       that     the legislature         in approving        the appropriations           act
        intended      this sum to be granted            in its entirety        to the Fire Museum of
        Texas.      The Historical          Commission        may allocate        these   funds     to any
        Texas museum or museums honoring                 fire   fighters     and their    work.

               You finally      ask whether the commission           in making a grant pursuant
        to section       16A of article        6145 may require       some type of stewardship,
        such as a condition          that the state would be reimbursed             for grants made
        in case the institution            closed   within   a specified      period     of time.    As
        indicated     ‘in answer to your first          question,     we believe      the commission
        should attach        conditions      to such grants       to ensure achievement          of the
        public    purpose for which the grant is authorized.                    The condition       you
        describe     would require        :he muse,um to remain open long enough for the
        public     to receive       a benefit      commensurate      with   the grant       .zf public
        funds.       We do not          atdress     the   question      of   what     constirutes      a
        reasonable        time    period;      however,    we believe        the    commission      has
        discretion      to attach      such a condition     to the receipt       of a grant.

                                                    SUMMARY

                             The        legislature             may        constitutionally
                       authorize     the use of public              funds for grants             to
                       museums honoring           fire     fighters        and their         work.
                       The appropriation           made to the Texas                Historical
                       Commission      for    that purpose          may be allocated             to
                       Texas museums honoring                fire     fighters       and their
                       work and is not restricted                  to a single          grantee.
                       The     constitution            requires          that      the       Texas
                       Historical       Commission        attach        conditions        to   the
                       grant to ensure that the public                    purpose     for which
                       it is authorized         is carried        out.

                                                                   Very    truly    yours,       /7



                                                                   MARK             WHITE
                                                                   Attorney        General of     Texas




                                                      n.   ILL?
Mr. Curtis    Tunnel1   - Page 4     (Mu-423)




JOHN U. FAINTER:JR.
First Assistant Attorney       General

RICHARD_F. GRAY III
Executive Assistant      Attorney   General

Prepared     by Susan L. Garrison
Assistant     Attorney General

APPROVED:
OPINION COMMITTEE

Susan L. Garrison,      Chairman
Rick Gilpin
Jim Hoellinger




                                         p.   1443